Citation Nr: 0524187	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for foot and ankle 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.



FINDINGS OF FACT

1.  The veteran's current hearing loss disability, first 
shown decades after his active military service, is not 
linked with such service.

2.  The veteran's current left foot chronic plantar 
fasciitis, first shown decades after his active military 
service, is not linked with such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Foot or ankle disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004). Also, 
certain disorders - including sensorineural hearing loss and 
arthritis -- may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one year) following separation from 
service. See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service. See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).


Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience. Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson. See 38 C.F.R. § 3.159(a)(2) 
(2004). Statements from the veteran can be used only to 
provide a factual basis upon which a determination could be 
made that a particular injury occurred in service, not to 
provide a diagnosis or a medical opinion linking that in-
service disease or injury to a current disability. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The record, however, does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and any 
current disability. These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and the 
claimed disabilities. See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. See 38 C.F.R. § 3.159(a)(1) (2004). 

Bilateral hearing loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
See 38 C.F.R. § 3.385 (2004).

Audiological test results of pure tone thresholds, in 
decibels, that are of record are charted below.  The January 
1964 test results are from the veteran's pre-induction 
examination.  The February 1966 test results are from the 
veteran's examination for separation from active military 
service.  These are from the veteran's service medical 
records.  The 1992 and 2000 test results were supplied by the 
veteran, and were apparently obtained in connection with his 
employment.






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
1/64
5
5
5
16
16
5
5
5
16
16
2/66
0
0
0
xx
0
0
0
0
xx
0
9/92
15
10
20
95
95
15
10
15
65
95
11/0
0
15
10
20
85
95
20
15
25
65
90

The Board acknowledges the veteran's statements to the effect 
that he did not take any audiometric tests while in the 
military, including at his separation examination.  The 
service medical records do not contain audiometric test 
results other than those recorded on examination before 
induction and at separation from service.  Nonetheless, the 
Board gives more weight to the contemporaneous examination 
reports, which contain audiometric test results, than to the 
veteran's recent recollections concerning whether he had 
audiometric testing several decades ago.  

Hearing loss disability, as defined by regulation, is not 
shown during the veteran's military service.  The 1992 and 
2000 test results do meet the regulatory definition of 
hearing loss disability for both the right and left ear.  
Thus, one necessary element of the claim for service 
connection for hearing loss has been met.

The Board also notes the veteran's recent statements 
describing his exposure to noise during his active military 
service.  A history of noise exposure in military service was 
also recorded in the 1992 and 2000 test reports.  This 
history by the veteran is another element of the claim for 
service connection.  The Board observes, however, that a 
history of previous occupational noise exposure - including 
an incident in 1983 when an acetylene tank exploded near the 
veteran's right ear - was also reported in 1992 and 2000.  In 
addition, the veteran reported occasional off-the-job noise 
exposure in 1992, but reported no such exposure in 2000.

The veteran's claim must fail, however, as the record does 
not contain any competent medical evidence that would even 
suggest a link between the veteran's reported noise exposure 
during service and the hearing loss that was first 
demonstrated by the evidence of record in 1992, several 
decades after the veteran's active military service.  In the 
absence of such evidence, the record does not support a grant 
of service connection for bilateral hearing loss disability.

Foot and Ankle Disability

The veteran's service medical records, including the reports 
of the veteran's pre-induction and separation examinations, 
do not contain any reference to complaints or abnormalities 
involving the feet or ankles.  Nonetheless, in support of his 
current claim, the veteran has recently stated that he did 
experience foot discomfort and pain during his active 
military service, beginning in basic training, but that he 
did not report this at the time.  The veteran's statements 
are competent lay evidence concerning what he experienced.  
Nonetheless, the absence of any reference to foot 
abnormalities in the service medical records outweighs the 
veteran's current recollections concerning foot pain during 
military service.  Moreover, the veteran's lay statements 
cannot be used to establish what type of foot problems (i.e., 
diagnosis) the veteran may have been experiencing during his 
military service.

In support of his claim, the veteran has submitted a March 
2003 statement from a podiatrist, which indicates that the 
veteran had been treated for chronic plantar fasciitis of his 
left foot.  This statement is evidence of a current foot 
disability, which is one of the necessary elements of the 
veteran's claim for service connection.  This statement does 
not, however, indicate the duration of this chronic foot 
problem, and does not even suggest a link between this 
diagnosis and the veteran's military service.  Given that 
plantar fasciitis was not noted in the veteran's service 
medical records and was only noted several decades after the 
veteran's military service, the Board concludes that the 
evidence does not support granting the veteran's claim for 
service connection for a foot or ankle disability.



VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was provided with section 5103(a) 
notice by a May 2003 letter, which informed him of the 
evidence needed for a claim for service connection, what 
evidence VA would obtain, and what evidence or information he 
should provide.  The Board acknowledges that this letter does 
not specifically advise the veteran to provide any evidence 
in his possession that pertains to the claim; nonetheless, it 
is otherwise complete and explains to the veteran what 
evidence he should supply to support his claim.  Moreover, 
the veteran was provided with the text of 38 C.F.R. § 3.159, 
from which the United States Court of Appeals for Veterans 
Claims (Court) drew the fourth notification element, in the 
statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the May 2003 
letter was provided before the unfavorable rating decision in 
June 2003.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the fourth element of the section 
5103(a) notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice ultimately provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board also concludes that VA has met its duty to assist 
the claimant in gathering evidence to support the claim.  The 
veteran did not report any additional evidence that should be 
obtained.  The Board acknowledges that a VA examination was 
not provided in this case, but concludes that scheduling such 
an examination was not required in this instance.  In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  (A) Contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §3.309, §3.313, 
§3.316, and §3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  In this case, the record does not 
contain competent evidence indicating that the claimed 
disabilities may be associated with an event, injury, or 
disease during the veteran's active military service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for foot and ankle 
disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


